 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18~0v-01755~JLR Document 12 Fi|eo| 04/2'4/19 Page l'0t3

The Honorable J ames L. Robart

UNITED- STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NORTHWEST ADl\/IINISTRATORS, INC.,
Case No. 2:18~cv~01755-JLR
Plaintiff,
v. STIPULATION AND REQUEST FOR
ORDER OF DISMISSAL WITH
CVS PHARMACY, INC., a Rhode Island ' PREJUDICE
corporation,
NOTE ON MOTION CALENDAR:
Defendant.
APRIL 24, 2019 ,

 

 

 

COME NOW the parties to this litigation, by and through their undersigned counsel of
record, and hereby stipulate and request that the Court enter an order dismissing all of the clairns
and causes of action in the above-captioned case With prejudice and Without costs or attorneys’
fees to any party.

sTIPULATED and AGREED this 24th day 01 Aprn 2019.

 

 

S/ Russell J. Rez`d ` s/ Rvan P. Hammond

Russell J. Reid, WSBA #2560 Ryan P. Hammond, WSBA #38888

Thomas A. Leahy, WSBA #26365 rh@_rnond ZDlittler.c_om@

Reid, l\/lcCarthy, Ballew & Leahy LLP LITTLER MENDELSON, P.C.

100 West Harrison Street - North Tower #3 00 One Union Square

Seattle, WA 98119 600 University Street, Suite 3200

Tel: 206.285.0464 Seattle, WA 98101.3122

Ernail: rjr@rmbllaw.com Telephone: (206) 623-3300
tom@ rinbllaw.corn

Attorneys for Plaintiff Attorneys for Defendant

STIPULATION AND REQUEST FOR ORDER OF DISMISSAL

WITH PREJUDICE - 1 LITTL§§GYJEHEES:§§:§ P ‘C'
Case No. 2:18-cv-01755-JLR 600 Universicy screen Suite 3200

Seattle, WA 98101.3122
¢ 206.623.3300

 

 

 

410

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01755-JLR Document 12 Filed,O4/24/`19 PageZofB

M
ln accordance With the Stipulation and Request for Dismissal filed by the parties, the
Court hereby orders that any and all claims brought, or that could have been brought, against
Defendant in this matter are hereby DISMISSED WITH PREJUDICE, With each party to bear
their own fees and costs.

IT IS SO ORDERED.

DATED; 416 SN,{).<:.`\\ 201®
1;§13<

The Honora le J ames L. Robart
United State District Court Judge

 

Presented by:

S/ Ryczn P. chznmond
Ryan P. Hammond (WSBA No. 38888)
rhamniond ci>litt`le1‘.com

LITTLER MENDELSON, P.C.

 

     

Attorneys for Defendant

Approvecl as 10 form and content
Notice ofPresentcztion Waived:

S/Russell J. Reici
Russell J. Reid (WSBA No. 2560)

rjr@rmbllaw.com
Thomas A. Leahy (WSBA No. 26365)

tom§chmbllaW.com
Reid, l\/[cCarthy, BalleW & Leahy LLP

Attorneys for Plaintiff

STIPULATION AND REQUEST FOR ORDER OF DISMISSAL

WITH PREJUDICE - 2 LITTL§§Y§§§§ES§§§§ P'C'
Case No. 2:18-cv-01755~JLR 600 Univereity screen suite 3200

Seattle, WA 98101.3122
206.623.3300

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2218~cv-01755-JLR Document 12 Fi|ec| 04/24/19 Page 3 of3

CERTIFICATE OF SERVICE

I am a resident of the State of Washington, over the age of eighteen years, and not a party
to the Within action My business address is One Union Square, 600 University Street, Ste. 3200,
Seattle, WA 98101. I hereby certify that on April 24, 2019, l electronically filed the foregoing
STIPULATION AND REQUEST F()R ORDER OF DISMISSAL WITH PREJUDICE
With the Clerl< of` the Court using the Cl\/[/ECF system Which Will send notification of such filing

to the following:

 

Attorneys for Plaintijj”

Russell J, Reid, WSBA #2560

Thomas A. Leahy, WSBA #26365

Reid, McCarthy, Ballew & Leahy LLP

100 West~Harrison Street - North Tower #300
Seattle, WA 98119

Tel: 206.285.0464

Fax: 206.285.8925

Email: ijr§EDrmbllaw.corn
tom@rrnbllaw.com

 

 

 

shelly ;a).rmbll aW. com

 

 

I declare under penalty of perjury under the laws of the State of Washington that the

above is true and correct. EXecuted on April 24, 2019, at Seattle, Washington.

/S/ Tz'ffcznv D. Holz`dav
Tiffany D. Holiday
tholiday@littier.com

FIRMWH)E:163979052.1 090867.1004

ST]PULATION AND REQUEST FOR ORDER OF DISMISSAL
WITH PREJUDICE - 3 LerLER MENDELsoN, P.C.

One Union Square
Case No. 2:18-cv~01755-JLR 600 University su~eet, suite 3200

Seattle, WA 98101.3122
206.623.3300

 

 

